PRESENT: All the Justices

KERRY ANN SHEEHY
                                                                     OPINION BY
v. Record Nos. 190802 & 191089                                JUSTICE D. ARTHUR KELSEY
                                                                  NOVEMBER 25, 2020
RENEE WILLIAMS

            FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                           James Clayton Lewis, Judge

       The trial court in this case entered a civil judgment against Kerry Ann Sheehy based upon

a finding that she had violated Code § 8.01-40.4 by disseminating images of Renee Williams in a

manner prohibited by Code § 18.2-386.2. Sheehy filed two appeals arguing that the judgment

against her should be vacated. 1

       While these appeals were pending, the judgment amount was paid in full. Seeking a

dismissal of both appeals, Williams contends that the voluntary-payment doctrine moots

Sheehy’s appeals of the now fully satisfied judgment. For the following reasons, we will retain

jurisdiction over this appeal and temporarily remand the case to the trial court for factual

findings on the voluntary-payment issue. Upon receiving the trial court’s findings, we will rule

upon Williams’s motion to dismiss.

                                                 I.

       The trial court entered a final judgment against Sheehy on May 24, 2019, in the amount

of $50,845.18. Sheehy filed two notices of appeal, one before the entry of final judgment (April

23) and the other after the entry of final judgment (June 14). See supra note 1; infra note 9.

Based upon proffers made by Williams on appeal, it appears that she has never filed any petition




       1
         In Record No. 190802, Sheehy challenges the trial court’s liability and damages
findings, and in Record No. 191089, she seeks a vacatur of the court’s award of attorney fees and
costs to Williams. We consolidated both appeals and address them together in this opinion.
seeking execution of the judgment (such as a writ of fieri facias or garnishment, see Code

§§ 8.01-466, -511) or a petition in equity seeking the judicial sale of Sheehy’s real property, see

Code §§ 8.01-458, -462. See Mot. to Dismiss Appeal As Moot Ex. C, at 1-2 [hereinafter Mot. to

Dismiss]. Nor does the record reflect that Sheehy ever sought a stay of the execution of the

judgment by filing a suspending bond or irrevocable letter of credit pursuant to Code § 8.01-

676.1(C).

       In July 2020, Sheehy entered into a contract to sell real property. See Br. Opp’n

Appellee’s Mot. to Dismiss Appeal As Moot at 1 [hereinafter Br. Opp’n]. During a title search

prior to closing, a title company discovered the judgment in this case . In order “to obtain clear

title,” the title company required the judgment lien to be satisfied. Id. The buyer’s attorney, who

appears to have been acting as the closing attorney, asked Williams’s counsel for “payoff

information.” Mot. to Dismiss, supra, Ex. C, at 1. In response, Williams’s counsel sent to the

buyer’s attorney a letter dated August 12, which stated that the balance due on the final judgment

was $54,673.19. Id. Ex. A, at 1.

       Williams’s counsel received a check for that exact amount dated August 14 drawn on the

escrow account of the buyer’s attorney. The memo line on the check stated: “Judgment Payoff.”

Id. Ex. B, at 1. Attached to the check, Williams’s counsel also received a copy of his earlier

letter to the buyer’s attorney with a handwritten circle around the amount of the balance due. See

id. Williams’s counsel proffers to us that Sheehy’s initials appear next to the circled payoff

amount, thereby indicating her knowledge of and consent to the payment. See Oral Argument

Audio at 13:10 to 13:23. Williams’s counsel also proffers that he thereafter filed, and the circuit

court clerk entered, a satisfaction of judgment pursuant to Code §§ 8.01-453 to -454. See Oral

Argument Audio at 18:45 to 19:05.




                                                 2
       On brief, Sheehy’s counsel does not present facts that directly contradict these factual

representations. Instead, he maintains simply that the check was issued “on behalf of the

Buyers” and “was not made by [Sheehy] or on her behalf.” Br. Opp’n, supra, at 2. The apparent

implication is that Sheehy did not authorize or agree to the payment. During oral argument, we

asked for a clarification of Sheehy’s position on this issue: “The check from [the closing

attorney’s] trust account says ‘Judgment Payoff.’ It is in the exact amount of the monetary

judgment that you are appealing. Did your client authorize that payment to be made?” Oral

Argument Audio at 29:35 to 29:49. Sheehy’s counsel replied: “As I sit here today, I do not

know that. I was not involved in that real estate transaction in any regard, nor made aware of it.”

Id. at 29:53 to 30:01.

                                                II.

       The voluntary-payment doctrine has a rich history in Virginia law. The doctrine served

as a check on causes of action “for money had and received” that arose out of the “indebitatus

assumpsit” remedy recognized by English common law. Kent Sinclair, Sinclair on Virginia

Remedies § 9-2, at 9-2 to -3 (5th ed. 2016). The premise of this doctrine was that, absent a

showing of fraud or other misconduct, a claimant could not demand that a court return money to

him that he had voluntarily paid to another. The doctrine has been applied in a variety of

contexts, including a voluntary “[p]ayment of a judgment.” Id. § 9-2, at 9-5 (footnote omitted). 2

“The rule of voluntariness flows from the vigilance maxim.” Id. “Every man is supposed to

know the law; if one voluntarily makes a payment which the law would not compel him to make,



       2
         See, e.g., Williams v. Consolvo, 237 Va. 608, 615-16 (1989) (holding that mistaken
payments to a noteholder as the result of an improperly indexed deed of trust were voluntary and
not recoverable); City of Charlottesville v. Marks’ Shows, Inc., 179 Va. 321, 332-34 (1942)
(holding that, in the absence of a statute to the contrary, taxes paid voluntarily cannot be
recovered even if the taxes are later deemed to have been illegally assessed or collected).

                                                 3
he cannot afterwards assign his ignorance of the law as a reason why the state should furnish him

with legal remedies to recover it.” Id. (emphasis added). As Judge Burks has explained:

               In order to render the payment compulsory so as to allow a suit to
               recover it back, the compulsion must have been illegal, unjust or
               oppressive, and usually the payment must have been made to
               emancipate the personal property of the payer from a duress
               illegally imposed upon it by the party to whom the money is paid,
               or to prevent a seizure by a party armed with apparent authority to
               seize the property.

Martin P. Burks, Common Law and Statutory Pleading and Practice § 226, at 386 (T. Munford

Boyd ed., 4th ed. 1952). 3

       In the appellate context, the voluntary-payment doctrine recognizes that at some point,

reviewing courts should declare litigation to be at an end when the litigants themselves — by

their own voluntary actions — have effectively ended it. Despite the clarity of the concept, the

line-drawing necessary to apply it has proven to be elusive. There appear to be as many

approaches to this topic as there are courts. See generally E.H. Schopler, Annotation, Defeated

Party’s Payment or Satisfaction of, or Other Compliance with, Civil Judgment as Barring His

Right to Appeal, 39 A.L.R.2d 153 (1955).

       In Virginia, however, we have drawn a bright line: “Voluntary payment of a judgment

deprives the payor of the right of appeal.” Citizens Bank & Tr. Co. v. Crewe Factory Sales

Corp., 254 Va. 355, 355 (1997) (citing Carlucci v. Duck’s Real Est., Inc., 220 Va. 164, 166



       3
          A payor’s suit against a payee for restitution should be distinguished from a common-
law claim against a “co-obligor” for contribution after payment to the obligee on a joint debt.
See McComb v. McComb, 226 Va. 271, 281 (1983) (focusing on whether the payment was
“made under a legal and fixed obligation” (emphasis and citation omitted)). See generally John
L. Costello, Virginia Remedies § 12.11[1], at 12-36 (4th ed. 2011) (“Among the common law
rights of contribution is the right of the joint maker of a note to contribution from co-makers
after paying it off.”); Sinclair, supra, § 11-1, at 11-1 (“If multiple persons are liable in the same
way for shares of an obligation, one of them who is compelled to pay more than his share is
entitled to contribution from the rest.” (emphasis added)).

                                                  4
(1979)). The antonym of voluntary — involuntary — does not mean inconvenient. If “the law

would not compel him to make” the payment, Sinclair, supra, § 9-2, at 9-5, the party making the

payment has made it voluntarily. Two cases, Citizens Bank & Trust Co. and Carlucci, bracket

the Virginia rule for voluntariness in the appellate context.

       In Citizens Bank & Trust Co., a jury entered a monetary judgment against a defendant

who later appealed. While the appeal was pending, the defendant forwarded to the plaintiff “a

check in the full amount of the judgment.” Citizens Bank & Trust Co., 254 Va. at 355. The

defendant had made this payment “before any proceedings were instituted to execute on the

judgment” and had done so “in satisfaction of the trial court’s judgment.” Id. We dismissed the

appeal because of the defendant’s “[v]oluntary payment.” Id. We cited an earlier case, Carlucci,

to provide contrast. In that case, the defendant paid the judgment only after “the issuance by the

plaintiff of an execution on its judgment and the filing by it of a suggestion in garnishment.”

Carlucci, 220 Va. at 166. “The payment of a judgment under such circumstances is not such a

voluntary payment as causes a loss of the right of appeal by the judgment debtor.” Id. (emphasis

added). Together, Citizens Bank & Trust Co. and Carlucci demonstrate that, absent a showing of

fraud or other tortious conduct by a judgment creditor, a payment of a civil judgment for a fixed

monetary sum made by or on behalf of a judgment debtor with her knowledge and consent

becomes involuntary only when the payment is made after the judgment creditor has initiated

execution proceedings. 4



       4
          A civil judgment for a fixed monetary sum must be distinguished from a domestic-
relations support order. See generally Margaret F. Brinig, Virginia Domestic Relations
Handbook § 21-31, at 289 (3d ed. 1996) (“A decree for alimony is different from an ordinary
judgment or debt.”); Sinclair, supra, § 56-3[C], at 56-9 to -10 (distinguishing civil monetary
judgments from spousal support orders when discussing the effect of voluntary payment after a
judgment is overturned on appeal). A support award is a self-executing order, and
noncompliance is punishable by contempt of court. See Doug Rendleman, Enforcement of

                                                  5
        In the present case, Sheehy does not claim that Williams initiated any execution-of-

judgment proceedings to seize Sheehy’s assets, to garnish her wages, to summons her for

debtor’s interrogatories, or to initiate the judicial sale of her real property. 5 The only thing that

Williams’s counsel apparently did was reply to an uninvited request seeking “payoff

information” for the judgment in order to close a private sales transaction. See Mot. to Dismiss,

supra, Ex. C, at 1-2. The buyer’s attorney forwarded to Williams’s counsel a check for the

payoff amount dated two days later with the notation “Judgment Payoff” and with what appear to

be handwritten initials next to the circled amount of the judgment balance on the attached letter.

See id. Ex. B, at 1. 6

        Williams argues that this payment was not coerced by a pending execution-of-judgment

proceeding. According to Williams, the payment was nothing more than a voluntary payment

made by a seller seeking to convey clean title to a buyer. A well-recognized Virginia practice

treatise on real estate closings explains that

                the purchaser must require that [the judgment] be satisfied of
                record prior to closing or that it be paid off at closing. The closing
                attorney should obtain the payoff amount from the judgment
                lienholder and oversee the seller’s satisfaction of the lien. The
                attorney should also verify prior to closing that the lien has in fact


Judgments and Liens in Virginia § 7.1, at 7-1 to -2 (3d ed. 2014). A civil judgment for a fixed
monetary sum is not self-executing and not enforceable through the court’s contempt powers.
See W. Hamilton Bryson, Bryson on Virginia Civil Procedure § 18.04[1], at 18-18 (5th ed. 2017)
(observing that “the common law writ of imprisonment for debt (the capias ad satisfaciendum)
was abolished”).
        5
         See generally Bryson, supra note 4, § 18.03[1], at 18-10 to -11 (noting that “[t]he basic
remedy for an unpaid common law judgment is the writ of fieri facias,” or a “writ of execution,”
which “lies to enforce a final judgment for a sum certain of money”); id. § 18.03[2], at 18-12
(observing that a judgment creditor may also begin garnishment proceedings to recover a
judgment debt); id. § 18.03[8], at 18-17 (stating that a judgment lien on real property “is
enforced by a bill in equity to foreclose, praying that the land be sold to satisfy the judgment”).
        6
         At oral argument on appeal, Williams’s counsel stated that the initials belong to Sheehy.
See Oral Argument Audio at 13:10 to 13:23. We leave this factual issue for the trial court to
resolve on remand.

                                                   6
               been released of record. If the judgment is to be paid off at
               closing, the seller should tender an amount sufficient to pay the
               amount of the principal plus all interest and costs, so that the
               closing attorney can oversee the satisfaction of the lien at the time
               the closing documents are recorded.

11 W. Wade Berryhill & Michael V. Hernandez, Virginia Practice Series: Real Estate Closings

§ 3:24, at 133-34 (2019-2020 ed.) (emphasis added).

       Clearing a judgment lien from the land records is necessary to satisfy the seller’s

warranty of clean title. See 5 Michael Allan Wolf, Powell on Real Property § 38.09, at 38-53

(2020). Prior to making any payment to discharge the lien, it is common practice for a closing

attorney to “first ask the seller about whether the lien is admitted as valid.” K.F. Boackle, Real

Estate Closing Deskbook: A Lawyer’s Reference Guide & State-By-State Summary 33 (2d ed.

2003). It is the seller, after all, not the buyer, who typically makes the payment by suffering a

corresponding dollar-for-dollar reduction in the net purchase price. See id. at 33-34; Rendleman,

supra note 4, § 5.1, at 5-3; Wolf, supra, § 38.09, at 38-53. 7 The process of satisfying a judgment

lien prior to closing, therefore, ordinarily presupposes the seller’s express or implicit

authorization. It follows that an authorized payment of a lawful judgment lien in this context,

absent the coercion of execution-of-judgment proceedings, would be considered a voluntary

payment. 8



       7
         Paying off judgment liens creates not only practical implications for real estate closings
but also ethical implications for the closing attorney. See, e.g., Pioneer Nat’l Title Ins. v.
Cranwell, 235 Va. 597, 601-02 (1988); Pickus v. Virginia State Bar, 232 Va. 5, 9, 15 (1986).
See generally Leslie A.T. Haley, Ethical Considerations, in 1 Real Estate Transactions in
Virginia § 1.1705, at 40 (Neil S. Kessler & Paul H. Melnick eds., 5th ed. 2019).
       8
          A different context, of course, may warrant a different rule. For example, in Vick v.
Siegel, a trustee on a deed of trust allegedly “threatened to sell” the entrusted property and held it
hostage in a private sales transaction in order to coerce an “unlawful” payment of a trustee
commission. 191 Va. 731, 734 (1951). Accepting those allegations on review of a granted
demurrer, we applied the common-law rule that “where one party has possession or control of
the property of another, and refuses to surrender it to the control and use of the owner, except

                                                  7
                                                III.

       Sheehy, however, claims on appeal that the payment was issued “on behalf of the

Buyers” and was “not made by [Sheehy] or on her behalf.” Br. Opp’n, supra, at 2. This

assertion suggests not only that Sheehy did not make the payment voluntarily but also that she

did not make the payment at all. Sheehy’s appellate counsel, when directly asked, expressly

disclaimed any knowledge of Sheehy authorizing the payment. See Oral Argument Audio at

29:53 to 30:01. Because the circumstances and attendant inferences in support of Williams’s

motion to dismiss arose during the pendency of this appeal, we have no factual findings from the

trial court on any of these issues. We are limited to proffers of counsel that remain untested by

the adversarial process.

       It seems prudent, therefore, for us to exercise our authority under Rule 1:1B(b), which

states that we may, “in [our] discretion, issue a temporary remand of [a] matter to the circuit

court for the purpose of making findings of fact” necessary for deciding a motion to dismiss a

pending appeal. We thus remand this matter to the trial court for the sole purpose of making

specific factual findings on the following questions:

               1. Was the buyer’s attorney acting as the closing attorney for
                  this transaction?
               2. Did Sheehy expressly or impliedly authorize (personally or
                  through an agent or attorney) the buyer’s attorney to issue
                  the payoff check?
               3. What do the purchase agreement and closing documents say
                  about the source of funds for paying off the judgment lien
                  and on whose behalf the funds will be paid?



upon compliance with an unlawful demand, a contract made by the owner under such
circumstances to emancipate the property is to be regarded as made under compulsion and
duress.” Id. at 734-35 (emphasis added) (quoting Harris v. Cary, 112 Va. 362, 368-69
(1911)). Given the allegations in Vick that the trustee demanded an “unlawful” payment and
“perpetrated a fraud” on the alleged debtor, we held that his coercive wrongdoing, if proven,
would render any such payment “involuntary,” id. at 734-36.

                                                 8
               4. Did Sheehy review the payoff letter, circle the payoff
                  amount, and sign her initials next to the amount?
               5. Did the payoff check reduce the net purchase price that the
                  buyer owed to Sheehy?
               6. Did Sheehy contest or otherwise object to the buyer’s
                  attorney issuing the payoff check to Williams’s counsel?
               7. Did Williams file, and did the circuit court clerk enter, a
                  satisfaction of judgment? If so, did Sheehy receive notice of
                  and contest or otherwise object to the entry of the
                  satisfaction of judgment?
               8. Did Sheehy obtain Williams’s oral or written agreement to
                  accept the payment without prejudice to Sheehy’s ability to
                  continue to challenge the judgment on appeal?

We direct the trial court to certify its findings of fact on these questions and to supplement the

record accordingly. Upon remand, the parties are directed to consult with each other in an effort

to stipulate to factual matters that are not genuinely in dispute. Pursuant to Rule 1:1B(b), we will

hold this appeal in abeyance pending receipt of the trial court’s certified findings and the

supplemental record. 9

                                                                                         Remanded.




       9
           We deny Williams’s additional motion to dismiss arguing that Sheehy’s appeal in
Record No. 190802 was prematurely filed and that, as a result, Sheehy’s appeal in Record No.
191089 was incomplete and did not comply with Rule 5:17(c). Under Rule 5:9(a), “[a] notice of
appeal filed after the court announces a decision or ruling — but before the entry of such
judgment or order — is treated as filed on the date of and after the entry.” Sheehy filed her first
notice of appeal after the trial court had issued a written order that had “granted judgment” on
liability, damages, and injunctive relief. See J.A. at 249. Sheehy filed a “supplemental” notice
of appeal in Record No. 191089 after the court had entered a final order addressing attorney fees,
costs, and post-judgment interest. See id. at 278. We see no basis for dismissing either of these
consolidated appeals on the procedural grounds presented by Williams.

                                                  9